       USM-285 Case:   3:17-cv-00266-wmc
               is a 5-part                        Document
                           form Fill out the form and          #: 19 Sign
                                                      print 5 copies. Filed:  07/24/19
                                                                          as needed     Pageas1 specified
                                                                                    and route   of 1      below.
  U.S. Department of Justice                                                             PROCESS RECEIPT AND RETURN
  United States Marshals Service                                                         See "Instructions for Service of Process by U.S. Marshal"


   PLAINTIFF                                                                                                           COURT CASE NUMBER
   Cortez Willie Shields                                                                                              17-cv-266-wmc
   DEFENDANT                                                                                                           TYPE OF PROCESS
   Lt. Tony, et al.                                                                                                   CIVIL, summons and complaint
                        NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

       SERVE            I3BK, Dane County Jail - Mental Health Department
          AT            ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

                        115 W. Doty St., Madison, WI 53703
   SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                             Number of process to be
  -------------------- ---- ------------------------------                                                        served with this Form 285      1
                    Cortez Willie Shields, 241621                                                                 Number of parties to be
                    Racine Correctional Institution                                                               served in this case            4
                    P.O. Box 900
                    Sturtevant, WI 53177-0900                                                                      Check for service
                                                                                                                   on U.S.A.                     No

       SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,.
       All Telephone Numbers, and Estimated Times Available for Service):
Fold                                                                                                                                                                 Fold




   Si           1Wtorney other Oginator requesting rvice on behalf of:                                          TELEPHONE NUMBER                     DATE
                                                                                         Ii PLAINTIFF

                                                                  —
                                                                                         LI DEFENDANT           608-261-5724                         7/1/19

        SPA              LO        FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
   I acknowledge receipt for the total    Total Process   District of      District to       Signature of Authorized USMS Deputy or Clerk                   Date
   number of process indicated.                           Origin           Serve
   (Sign only for USM 285 ([more
   than one USM 285 is submitted)                         No.              No.

   I hereby certify and return that I LI have personally served       have legal evidence of service, 111 have executed as shown in "Remarks", the process described
   on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

   El I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
   Name and title of individual served (([not shown above)                                                               D A person of suitable age and discretion
                                                                                                                              then residing in defendant's usual place
       3/277-Tlif                            rn A -          ei••                                                             of abode
   Address (complete only different than shown above)                                                                     Date                  Time
                                                                                                                                                                   El. am
                                                                                                                          7-18-                      /194 LI           pm

                                                                                                                          Signature o


   Service Fee          Total Mileage Charges Forwarding Fee            Total Charges        Advance Deposits     Amon it owed to U.S. Marshal* or
                        including endeavors)                                                                      (Amount of Refund*)

   Coc                      5 `B                                                                                                         $0.00
   REMARKS
                    BRIrPiley BA° 1-4/4/ Pl 9e H                  086
          )5iifti      xik , I /;4-xi._
                           I. CLERK OF THE COURT                                                                                        PRIOR EDITIONS MAY BE USED
   PRINT 5 COPIES:
                           2. USMS RECORD
                           3. NOTICE OF SERVICE
                           4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
                              if any amount is owed. Please remit promptly payable to U.S. Marshal.                                                            Form USM-285
                           5. ACKNOWLEDGMENT OF RECEIPT                                                                                                            Rev. 12/80
